Title: Circular to Consuls and Vice-Consuls, 31 May 1792
From: Jefferson, Thomas
To: Consuls,Vice-Consuls


          
            Sir
            Philadelphia May 31. 1792.
          
          Congress having closed their session on the 8th. inst., I have now the honour to forward you a copy of the laws passed thereat. One of these, Chapter 24. will require your particular attention, as it contains such regulations relative to the Consular office as it has been thought proper to establish legislatively.
          With respect to the security required by the 6th. section, I would prefer persons residing within the U.S. where the party can procure such to be his security. In this case his own bond duly executed may be sent to me, and his sureties here may enter into separate bond. Where the party cannot conveniently find sureties within the U.S. my distance and want of means of knowing their sufficiency, oblige me to refer him to the Minister or Chargé des affaires of the U.S. within the same government, if there be one, and, if not, then to the Minister of the U.S. resident at Paris. The securities which they shall approve, will be admitted as good. In like manner the accounts for their disbursements authorised by this law (and no other can be allowed) are to be settled at stated periods with the minister or Chargé within their residence, if there be one, if none, then with the Minister of the U.S. at Paris. The person who settles the Account is authorised to pay it. Our Consuls in America are not meant to be included in these directions as to securityship and the settlement of their accounts, as their situation gives them a more convenient communication with me. It is also recommended to the Consuls to keep up an ordinary correspondence with the Minister or Chargé to whom they are thus referred, but it would also be useful if they would forward directly to me from time to time the prices currt. of their place, and any other circumstances which it might be interesting to make known to our merchants without delay.
          The prices of our funds have undergone some variations within the last three months. The six per cents were pushed by gambling adventurers up to 26/ or 27/ the pound. A bankruptcy having taken place among these, and considerably affected the more respectable part of the paper holders, a greater quantity of paper was thrown suddenly on the market than there was demand or money to take up. The prices fell to 19/. This crisis is past, and they are getting up towards their true value. Tho’ the price of public paper is considered as the barometer of the public credit, it is truely so only as to the general average of prices. The real credit of the U.S. depends on the ability and the  immutability of their will to pay their debts. These were as evident when their paper fell to 19/ as when it was at 27/. The momentary variation was like that in the price of corn or any other commodity the result of a momentary disproportion between the demand and supply.
          The unsuccessful issue of our expedition against the savages the last year, is not unknown to you. More adequate preparations are making for the present year, and in the mean time some of the tribes have accepted peace and others have expressed a readiness to do the same.
          Another plentiful year has been added to those which had preceded it, and the present bids fair to be equally so. A prosperity built on the basis of agriculture is that which is most desireable to us, because to the efforts of labor it adds the efforts of a greater proportion of soil. The checks however which the Commercial regulations of Europe have given to the sale of our produce, has produced a very considerable degree of domestic manufacture, which so far as it is of the household kind will doubtless continue, and so far as it is more public will depend on the continuance or discontinuance of the European policy. I am with great esteem Sir your most obedt. humble servt.,
        